Exhibit 10.23

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (the “Agreement”) is made this 10th day of August
2005, effective as of January 1, 2005 (the “Effective Date”), by and between
Waste Industries USA, Inc., a North Carolina corporation (the “Company”), and
Lonnie C. Poole, Jr. (the “Employee”), an individual residing in Wake County,
North Carolina.

 

RECITALS

 

A. Employee founded the Company in 1970, served as Chairman of the Board and
Chief Executive Officer from 1970 to July 2002, and has served as Chairman of
the Board since 1970.

 

B. By virtue of Employee’s demonstrated experience and service to the Company,
the Company wishes to retain the services of and employ Employee, and Employee
desires to continue to serve and be employed with the Company, all upon the
terms and conditions enumerated below.

 

AGREEMENTS

 

NOW, THEREFORE, in consideration of the foregoing, the mutual promises herein
contained, and other good and valuable consideration, including the employment
of Employee by the Company and the compensation received by Employee from the
Company from time to time, and specifically the compensation to be received by
the Employee pursuant to Sections 4 and 5(d) herein, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto, intending legally to be
bound, hereby agree as follows:

 

1. EMPLOYMENT. The Company hereby employs Employee and Employee hereby accepts
employment, upon the terms and conditions hereinafter set forth. Upon
termination or expiration of this Agreement as provided herein, Employee’s
employment with the Company will immediately terminate. During the Term (as
defined herein), Employee agrees to serve as the Chairman of the Board of
Directors (Employee acknowledges that he serves as a director of the Company at
the pleasure of the shareholders and as Chairman of the Board of Directors (the
“Board”) at the pleasure of the Board) and thereafter as Senior Advisor to the
Company and will report to the Board.

 

2. TERM. Subject to the provisions for termination that are hereinafter
provided, the term of this Agreement will be deemed to have commenced on the
Effective Date and will continue until December 31, 2007 (the “Term”), unless
earlier terminated as provided herein.

 

3. DUTIES. As Chairman, Employee will preside at all meetings of the Board, if
present. Employee will be involved with the Board and the Company’s Chief
Executive Officer in establishing current and long-range objectives, plans and
policies for the Company, and overseeing the Company’s corporate governance, and
Board performance. In addition to the



--------------------------------------------------------------------------------

duties set forth on Schedule A attached hereto and made a part hereof, Employee
also will have such other duties as may be reasonably prescribed from time to
time by the Board that are usual and customary for the position held. Employee
will faithfully perform all duties related to the position held, those duties
that are set forth herein and those additional duties prescribed from time to
time by the Board that are usual and customary for the position held. Employee
agrees to comply with all policies, standards, and regulations of the Company
now existing or hereafter promulgated. Notwithstanding the authority set forth
in Section 4.03, Chairman of the Board, of the Company’s Bylaws currently in
effect, Employee will not have the power to execute on the Company’s behalf any
contract, agreement, note, bond, deed, mortgage, certificate, instrument or
other document, or bind the Company in any manner, in his capacity as Chairman
of the Board without the prior express authorization of the Board or the
Company’s Chief Executive Officer.

 

4. COMPENSATION. During the Term, Employee’s compensation will be determined and
paid as follows (all payments are subject to required withholding):

 

(a) SALARY. Employee will be paid a salary in equal installments consistent with
the Company’s regular payroll practices and procedures at a rate equivalent to
an annualized salary of Four Hundred Seventy Six Thousand Two Hundred Two
Dollars ($476,202.00) (the “Salary”), subject to any withholdings required by
law or properly requested by Employee. The Salary will be subject to annual
adjustments determined by the Compensation Committee of the Board, retroactive
to January 1st of each year, taking into consideration, among other factors, (i)
the average percentage price increase achieved by the Company for the preceding
fiscal year and (ii) the increase in the Consumer Price Index for All Urban
Consumers (All Items-U.S. City Average) as published by the U.S. Department of
Labor, Bureau of Labor Statistics (“CPI”) for immediately preceding fiscal year.

 

(b) BONUSES. Employee will not be eligible to receive cash bonuses or other cash
incentive compensation, unless recommended by the Compensation Committee and
approved by the Board.

 

(c) STOCK OPTIONS. Employee will be eligible to receive stock option grants,
either as an employee, officer or as a member of the Board, or other forms of
non-cash equity incentives; provided, however, with respect to Employee’s
participation in the Company’s Incentive Stock Option Plan, Employee will not be
required to earn at least ten percent (10%) of his total compensation from
incentive pay in order to be eligible to receive stock option grants and,
provided further, Employee will be eligible to receive officer premium stock
option grants. For purposes of determining any stock option grants to Employee,
only two-thirds (2/3) of Employee’s Salary will be taken into consideration.

 

(d) BENEFITS. During the Term, and except as otherwise provided in Sections
4(b), Employee will be entitled to receive all benefits of employment generally
available to employees of the Company, provided Employee meets all requirements
to receive such benefits under the terms of any applicable benefit plan
documents. All such benefits are subject to change from time-to-time by the
Company without the consent of Employee or any other employee of the Company and
are further subject to the provisions, rules, regulations and any waiting time
under the applicable plan, as established.

 

2



--------------------------------------------------------------------------------

(e) BUSINESS EXPENSES. The Company will pay or reimburse all reasonable expenses
incurred by Employee directly related to conduct of the business of the Company,
provided Employee complies with the Company policies for reimbursement or
advance of business expenses.

 

5. TERMINATION. This Agreement and Employee’s employment hereunder may be
terminated during the Term upon the following terms and conditions:

 

(a) BY THE COMPANY. The Company may terminate this Agreement and Employee’s
employment hereunder in the manner set forth below upon any of the following
events:

 

(i) Death or Permanent Disability. In the event of the death or permanent
disability (as defined in Section 5(f) hereof) of Employee, this Agreement will
be terminated automatically without the requirement of written notice; provided
that, such termination will not prejudice the rights of Employee, Employee’s
spouse or beneficiaries to receive accrued, unpaid compensation or other
benefits payable to Employee which are fully vested as of the date of such
termination;

 

(ii) Liquidation; Bankruptcy. In the event of the liquidation, dissolution, or
discontinuance of business by the Company in any manner (except as a result of a
merger, consolidation or share exchange with another entity in which the Company
is not the surviving entity) or the filing of any petition by or against the
Company under any federal or state bankruptcy or insolvency laws, which petition
is not dismissed within sixty (60) days after filing, this Agreement will be
terminated automatically; provided that such termination will not prejudice (1)
the rights of Employee, Employee’s spouse or beneficiaries to receive accrued,
unpaid compensation or other benefits payable to Employee which are fully vested
as of the date of such termination, or (2) Employee’s rights as a stockholder or
a creditor of the Company, if applicable;

 

(iii) For Cause. For “Cause,” as hereinafter defined, immediately upon written
notice to Employee (except as otherwise provided below). “Cause” will be decided
by a majority of the Board and will mean:

 

(1) Any material breach of any term of this Agreement by Employee, which breach,
if capable of cure, is not cured to the reasonable satisfaction of a majority of
the Board within sixty (60) days after Employee receives notice in writing from
the Company of such breach; or

 

(2) Employee’s conviction or plea of no contest to a felony or crime of moral
turpitude; or

 

(3) Employee’s repeated intoxication or drug abuse while on the Company’s
premises to such a degree that the Employee is abusive or incapable of
performing his duties; or

 

(4) Employee’s embezzlement, theft or the misappropriation of the Company’s or
any affiliated entity’s funds or property.

 

3



--------------------------------------------------------------------------------

(iv) Without Cause. The Company may terminate this Agreement and Employee’s
employment hereunder without Cause upon ninety (90) days prior written notice to
Employee.

 

(b) BY EMPLOYEE. Employee may terminate this Agreement and his employment
hereunder during the Term immediately upon written notice to the Company (except
as indicated below) in any of the following events:

 

(i) For Good Reason. Employee may terminate this Agreement and his employment
hereunder immediately for Good Reason. For purposes of this Agreement, “Good
Reason” means the occurrence of any of the following, without the express
written consent of the Employee: (A) any failure by the Company, other than an
insubstantial or inadvertent failure remedied by the Company within thirty (30)
days after receipt of written notice thereof given by the Employee, (i) to
provide the Employee with the compensation as provided for in Section 4(a) of
this Agreement or (ii) to continue without substantial change any benefit or
plan as provided in Section 4(a) of this Agreement that would adversely affect
the Employee unless applied equally to all executive management; (B) any
material breach of any term of this Agreement by the Company, which breach, if
capable of cure is not cured to the reasonable satisfaction of the Employee
within thirty (30) days (and within ten (10) days with respect to any failure to
pay the Employee his Salary) after the Company receives notice in writing from
the Employee of such breach; (C) the Company’s requiring the Employee to be
permanently based at any office or location more than thirty-five (35) miles
from the Company’s present office in Raleigh, North Carolina; (D) any failure by
the Company to obtain the assumption and agreement to perform this Agreement by
a successor as contemplated by Section 11 of this Agreement; or (E) any
materially adverse change in or diminution of the office, title, duties or
responsibilities of Employee with the Company.

 

(ii) Voluntary Resignation. Employee may voluntarily resign his employment with
the Company without Good Reason upon thirty (30) days’ prior written notice to
the Company.

 

(c) OBLIGATIONS UPON CERTAIN TERMINATIONS. In the event of termination of this
Agreement (i) due to the liquidation, dissolution, or discontinuance of business
of the Company pursuant to Section 5(a)(ii); (ii) by the Company for Cause
pursuant to Section 5(a)(iii); or (iii) by Employee due to a voluntary
resignation pursuant to Section 5(b)(ii), then the Company will have no further
payment obligations to Employee hereunder other than the payment of all accrued,
unpaid compensation and other benefits payable to Employee through the date of
such termination.

 

(d) ACCELERATED VESTING OF OPTIONS. All options to purchase the Company’s
securities granted to and then held by Employee will automatically vest in full
upon a Change of Control (as defined below); provided, further, that in the
event the Employee’s employment is terminated prior to the effective date of the
Change of Control (the “Change of Control Date”) under circumstances which
ultimately give rise to Employee’s right hereunder to receive a severance amount
pursuant to Section 5(e), then notwithstanding such termination, all of the
Employee’s options held on such termination date will accelerate and vest on the
Change of Control Date and will remain exercisable in accordance with the terms
of the grants of such options.

 

4



--------------------------------------------------------------------------------

(e) SEVERANCE. If this Agreement is terminated (i) pursuant to Section 5(a)(i)
because of the death or permanent disability of Employee; (ii) by Employee for
Good Reason pursuant to Section 5(b)(i); or (iii) by the Company without Cause
pursuant to Section 5(a)(iv), then, upon execution of a general release of the
Company in a form customary for a severance arrangement and acceptable to the
Company and its counsel, and Employee and his counsel, and following the
expiration of any revocation period(s) required by law, (x) Employee (or his
spouse or beneficiaries) will continue to receive his Salary for the remaining
Term (minus applicable withholdings), payable in equal installments consistent
with the Company’s regular payroll practices and procedures beginning six (6)
months after the termination date; and (y) the Company will pay, after the
effective date of the Employee’s termination until the earlier of (1) the
expiration of the Term or (2) the date Employee becomes eligible under another
group health plan, Employee’s COBRA premium for Employee and his eligible
dependents, if Employee (and any eligible dependents) timely elects continuation
coverage under COBRA. Employee has no duty to seek or find other employment or
to take efforts to mitigate the Company’s obligation under this Section 5(e).

 

(f) PERMANENT DISABILITY. For purposes of this Agreement, Employee will be
considered permanently disabled when Employee is unable to perform the essential
functions of his position, with or without a reasonable accommodation, for a
period of 180 consecutive days or for 180 days within any 365 day period as
determined by the Board in accordance with applicable law.

 

(g) CHANGE OF CONTROL. For the purposes of this Agreement, a “Change of Control”
means (i) a “person” (as such term is used in Sections 13(d) and 14(d)(2) of the
Securities Exchange Act of 1934, as amended), other than a majority owned
subsidiary of the Company, any of the then current shareholders, any members of
the immediate family of any of the then current shareholders, any entity which
holds any of the Company’s securities for the benefit of any of the then current
shareholders or members of any such shareholder’s immediate family, or any other
business entity which is owned or controlled by one or more of the then current
shareholders (the “Excluded Holders”), becomes the beneficial owner, directly or
indirectly, of securities of the Company representing more than fifty percent
(50%) of the combined voting power of the Company’s then outstanding securities,
(ii) a merger or consolidation of the Company with another legal entity where
the shareholders of the Company immediately prior to the merger or consolidation
will not directly or indirectly beneficially own, immediately after the merger
or consolidation, equity interests (whether shares, membership interests,
limited partnership interests or otherwise) entitling such equity holders to
more than fifty percent (50%) of all votes to which all equity holders of the
surviving entity would be entitled in the election of directors, managers or
general partners (without consideration of the rights of any class of equity
interests to elect directors, managers or general partners by a separate class
vote), or (iii) a sale or transfer of substantially all of the assets of the
Company to any person other than an Excluded Holder or as part of sale-leaseback
transaction (or a series of such transactions). The phrase “then current
shareholders” means the shareholders of the Company immediately prior to the
Change of Control Date.

 

5



--------------------------------------------------------------------------------

6. WAIVER. Either party’s failure to insist upon strict compliance with any of
the terms, covenants, or conditions hereof will not be deemed a waiver of such
terms, covenants, or conditions by such party, nor will any waiver or
relinquishment of any right or power granted hereunder at any particular time be
deemed a waiver or relinquishment of such rights or power at any time or times.
Each party agrees and acknowledges that nothing herein will be construed to
prohibit the other party from pursuing any remedies available to it for breach
or threatened breach of this Agreement, including the recovery of money damages.

 

7. GOVERNING LAW. This Agreement will be governed by the laws of the State of
North Carolina that are applicable to agreements that are entered into and
performed entirely within the State of North Carolina, without regard to the
conflicts-of-law rules of such State.

 

8. NOTICES. Any notice required to be given hereunder will be sufficient if in
writing and given by hand-delivery to the other party or sent by certified or
registered mail, return receipt requested, first-class postage prepaid, in the
case of Employee, to his current address as shown on the Company’s records, and
in the case of the Company, to its principal office in the State of North
Carolina. Notices and other communications will be deemed effective upon receipt
of any hand-delivered notice or three (3) days after such mailing.

 

9. BENEFIT. This Agreement will be binding upon and will inure to the benefit of
each of the parties hereto, and to their respective heirs, representatives,
successors, and permitted assigns. This Agreement will be binding upon the
Company and any subsidiaries of the Company and upon any successor corporation
or other entity, so long as such successor assumes all the obligations,
liabilities and duties of the Company as contained in this Agreement either
contractually or by operation of law. The Company will require any successor who
purchases all or substantially all of the assets of the Company expressly to
assume and agree to perform this Agreement in the same manner and to the same
extent as the Company would be required to perform if no such succession by
purchase had taken place. Employee may not assign any of his rights or delegate
any of his duties under this Agreement without the prior written consent of the
Board.

 

10. DISCHARGE OF THE COMPANY’S OBLIGATIONS. Except with respect to any amounts
payable to Employee pursuant to any deferred compensation plan or supplemental
executive retirement plan between the Company and Employee, if any, the amounts
payable and benefits provided in respect of Employee pursuant to Section 5(e)
following termination of his employment will be in full and complete
satisfaction of the Employee’s rights under this Agreement and any other claims
he may have in respect of his employment by the Company or any of its
subsidiaries prior to the date hereof.

 

11. ENTIRE AGREEMENT. This Agreement contains the entire agreement and
understandings by and between the Company and Employee with respect to the
subject matter herein described, and no representations, promises, agreements or
understandings, written or oral, not herein contained will be of any force or
effect. No change or modification hereof will be valid or binding unless the
same is in writing and signed by the parties hereto.

 

12. LEGAL FEES. If either Employee or the Company asserts any claim in any
contest or dispute (whether initiated by the Employee or by the Company) as to
the validity,

 

6



--------------------------------------------------------------------------------

enforceability or interpretation of any provision of this Agreement, the
prevailing party will be entitled to an award of its reasonable out-of-pocket
costs and expenses (including attorneys’ fees) relating to such contest or
dispute upon presentation of proof of such expenses.

 

13. CAPTIONS. The captions in this Agreement are for convenience only and in no
way define, bind or describe the scope or intent of this Agreement.

 

14. COUNTERPARTS. This Agreement may be executed in one or more counterparts,
each of which will be considered an original instrument, but all of which will
be considered one and the same agreement.

 

15. SEVERABILITY. If any provision of this Agreement or the application thereof
to any person or circumstance will be invalid or unenforceable to any extent,
the remainder of this Agreement and the application of such provision to other
persons or circumstances will not be affected thereby and will be enforced to
the greatest extent permitted by law so long as the economic or legal substance
of the transactions contemplated hereby is not affected in any manner materially
adverse to any party. Upon such determination that any term or other provision
is invalid or unenforceable, the parties hereto will negotiate in good faith to
modify this Agreement so as to effect the original intent of the parties as
closely as possible in an acceptable manner to the end that the transaction
contemplated hereby are fulfilled to the greatest extent possible.

 

16. NO STRICT CONSTRUCTION. The language provided herein will be deemed to be
that approved by both Employee and the Company, and no rule of strict
construction will be applied to either party.

 

17. ARBITRATION. The parties agree that any and all disputes arising out of the
terms of this Agreement will be subject to binding arbitration in Raleigh, North
Carolina before the American Arbitration Association under its National Rules
for the Resolution of Employment Disputes, supplemented by the North Carolina
Rules of Civil Procedure. The parties agree that the prevailing party in any
arbitration will be entitled to injunctive relief in any court of competent
jurisdiction to enforce the arbitration award. The parties hereby agree to waive
their right to have any dispute between them arising out of the terms of this
Agreement resolved in a court of law by a judge or jury.

 

[THE NEXT PAGE IS THE SIGNATURE PAGE.]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Employee has hereto set his hand and the Company has caused
this Agreement to be executed in its name on its behalf by its duly authorized
officer, and its corporate seal to be hereunto affixed and attested by its
Secretary or Assistant Secretary, as of the date first above-written.

 

WASTE INDUSTRIES USA, INC. By:  

/s/ Jim W. Perry

--------------------------------------------------------------------------------

Name:   Jim W. Perry Title:   President and Chief Executive Officer

 

ATTESTED:

 

--------------------------------------------------------------------------------

Secretary

[CORPORATE SEAL]

 

WITNESSED:   EMPLOYEE:

 

--------------------------------------------------------------------------------

 

/s/ Lonnie C. Poole, Jr.

--------------------------------------------------------------------------------

    Lonnie C. Poole, Jr.

 

8



--------------------------------------------------------------------------------

Schedule A

 

•   In collaboration with the Chief Executive Officer, assist with the
development of a strategic plan for approval by the Board.

 

•   Perform duties as Chairman of the Board’s Acquisitions Committee (Employee
acknowledges that he serves as Chairman and a member of such committee at the
pleasure of the Board) and coordinate with the Company’s Acquisition Committee.

 

•   In collaboration with the Chief Executive Officer, ensure that adequate
plans for future development and growth of the business are prepared for the
Board’s review and approval.

 

•   Recommend the creation of, and appointment of chairpersons for, committees
of the Board.

 

•   In collaboration with the Chief Executive Officer, develop the Company’s
succession plan for Board approval.

 

•   Make recommendations to the Board and the Compensation Committee, as
applicable, regarding the selection, termination, development, measurement,
motivation, and compensation of the Chief Executive Officer.

 

•   At the direction of the Board and in collaboration with the Chief Executive
Officer, attend meetings of investors, customers, employees, and strategic
partners.

 

•   Recommend corporate bylaw changes and amendments.

 

•   In collaboration with the Chief Executive Officer, make recommendations to
the Board regarding the nomination or appointment of non-employee directors, and
to recruit candidates approved by the Board in collaboration with the Chief
Executive Officer.

 

•   Recommend non-employee Director compensation.

 

•   Provide support to the Chief Executive Officer as requested.

 

•   Assist in securing Board and shareholder approval of the Company goals and
objectives.